This is a proceeding brought by Kansas Explorations, Inc., petitioner, to review an order vacating an order denying an award to Jay Edison Blaine.
The record discloses that on the 1st day of September, 1943, respondent was struck in the head while serving as night watchman for petitioner. After a hearing the trial commissioner entered an order on the 16th day of February, 1944, denying an award and an appeal was taken to the commission en banc. On the 1st day of April, 1944, the State Industrial Commission entered its order vacating the prior order of the trial commissioner and set the cause for hearing on the docket of the commission for further proceedings.
The petitioner has commenced this proceeding to review such order and the parties have briefed the same upon the merits. However, we are of the opinion that this cause cannot be determined on its merits at this time. Under the provisions of 85 O.S. 1941 § 29[85-29], an appeal may be taken from a final order of the State Industrial Commission or from the final order of a single trial commissioner. The order in the case at bar is not such an order. The State Industrial Commission as of right may at any time during the period prescribed by said section set aside and vacate the order of a trial commissioner, and until there has been a final proceeding in pursuance of the order vacating the order of the trial commissioner there is nothing for this court to review.
The proceeding is therefore dismissed.
GIBSON, C.J., HURST, V.C.J., and OSBORN, WELCH, CORN, DAVISON, and ARNOLD, JJ., concur.